Charles Lydle, defendant, was convicted of murder of the first degree and duly sentenced. An appeal was taken by defendant from the judgment entered, which his counsel now asks to have discontinued. In the performance of the duty imposed upon us by the Act of February 15, 1870, P. L. 15, we have reviewed both the law and the evidence in this case, and find that on the trial of the prisoner, the ingredients necessary to constitute murder of the first degree were proved to exist. No error in the admission or rejection of testimony offered is disclosed by the record, and the charge of the court fully and correctly presented the case to the jury.
Leave is granted to discontinue the appeal, with direction that the record be remitted for the purpose of execution.